Title: To George Washington from Elias Boudinot, 26 February 1783
From: Boudinot, Elias
To: Washington, George


                        
                            Dear Sir,
                             Philadeplphia, 26th Feb. 1783
                        
                        I had the honor of receiving your Excellency’s letter of the 30th ult. which I immediately laid before
                            Congress, who, without delay, gave it the full attention it deserved. The result of their deliberations I do myself the
                            pleasure to enclose.
                        The Secretary of Foreign Affairs will make the confidential communication to your Excellency mentioned
                            therein, I hope, by this opportunity. The critical state of our Finances obliges Congress to the most disagreeable
                            parsimony, altho’ the objects proposed, are certainly of the highest consequence, and which will engage their attention,
                            at all events, in case of the least change of appearances.
                        By a Vessel arrived yesterday from Teneriffe, and one a few days ago at Baltimore from St Kitts, there are
                            various Reports about all negociations for Peace being broke up at Paris; but sifting them well and duly considering dates
                            and other circumstances, they amount to nothing worthy of attention. I have the honor to be, Sir, with the highest
                            sentiments of respect and esteem, Your Excellency’s Most obedient & very humb. Servt
                        
                            Elias Boudinot
                        
                    